Citation Nr: 0605927	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.

2. Entitlement to service connection for hypertension and 
peripheral neuropathy as secondary to diabetes mellitus. 




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to October 
1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In September 2004, the veteran withdrew his request for a 
Travel Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for diabetes mellitus, 
including as due to Agent Orange exposure, and service 
connection for hypertension and peripheral neuropathy as 
secondary to diabetes mellitus.  While serving on the USS 
Henry W. Tucker, the veteran stated that he was in-country in 
the Republic of Vietnam when his ship docked and when he 
visited An Thoi, Vietnam.  

The RO obtained verification from the National Personnel 
Records Center (NPRC) that the veteran was stationed on the 
USS Henry W. Tucker while it was in the official waters of 
the Republic of Vietnam from September 29, 1971 to an unknown 
date, and November 1, 1972 to November 27, 1972.  The 
response from NPRC is illegible as to a portion of the 
service dates.  The RO also independently verified that the 
USS Henry W. Tucker was in the Far East at this time.  Though 
the veteran requested that the RO check the deck logs and 
ship records for verification of his visitation in An Thoi, 
Vietnam, and the port call in Vietnam, the RO did not request 
this information from the National Archives and Records 
Administration (NARA).    

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain the specific 
dates that the veteran was on the USS 
Henry W. Tucker while it was in the 
official waters of the Republic of 
Vietnam from the NPRC.

2.	After #1 is completed, the RO/AMC 
should request deck logs of the USS 
Henry W. Tucker for the period that the 
NPRC reports that it was within the 
official waters off the coast of the 
Republic of Vietnam during the 
veteran's active service (from October 
1969 to October 1973) from NARA or the 
Department of the Navy.  

3.	The RO/AMC should readjudicate the 
veteran's claim for service connection 
for diabetes mellitus, including as due 
to Agent Orange exposure, and for 
service connection for hypertension and 
peripheral neuropathy as secondary to 
diabetes mellitus.  The RO/AMC should 
specifically consider if the USS Henry 
W. Tucker made any port calls in 
Vietnam during that time, and if so, to 
ascertain whether any individuals were 
ever permitted to disembark from the 
ship at that time for purposes of 
visitation, or for any other purpose.

4.	If the denial continues, the RO/AMC 
should furnish the veteran with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion 
of the applicable laws and regulations. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

